Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the value (X)" in line 13, “the mean value” in line 14, and “the standard deviation value” in line 15.  There is insufficient antecedent basis for this limitation in the claim. For similar reason, claim 13 and dependent claims thereof are rejected as well.
Claim 5 recites the limitation "the at least one behavioral metric of the user" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 5 merely recites “at least one behavioral metric associated with each of at least one cognitive and behavioral diagnostic (CBD) factor” but it never defines the at least one behavioral metric of the user. Instead, its 
Claim 5 recites the limitation "the CBD factor of the plurality of users" in lines 14-15 as well as line 16.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 5 merely recites “at least one cognitive and behavioral diagnostic (CBD) factor” but it never defines at least one cognitive and behavioral diagnostic (CBD) factor of the plurality of users. Instead, its dependent claim 9 defines the CBD factor for the user. For similar reason, claim 13 and dependent claims thereof are rejected as well.
Claim 5 recites the limitation "the weighted average" in line 19.  There is insufficient antecedent basis for this limitation in the claim. For similar reason, claim 13 and dependent claims thereof are rejected as well.
Claim 5 recites the limitation “a predetermined weight for the at least one behavioral metric” in lines 19-20. It is unclear how a single “predetermined weight” can be assigned to the plurality of “at least one behavioral metric”. For similar reason, claim 13 and dependent claims thereof are rejected as well.
Claim 6 recites the phrase “at least one of metadata” in lines 2-3. It is ambiguous which renders the claim indefinite because it is unclear whether the phrase refers to “at least one of metadata” in claim 5 or another new “at least one of metadata”. For similar reason, claim 13 and dependent claims thereof are rejected as well.
Claim 7 recites the limitation “the test behavior data” in line 4. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to “test behavior data” in claim 5 line 5 or line 8. For the same reason, claims 8 and 14 are rejected as well.
Claim 9 recites the phrase “a plurality of users” in line 4. It is ambiguous which renders the claim indefinite because it is unclear whether the phrase refers to “a plurality of users” in claim 5 or another 
Claim 9 recites the phrase “calculating, for each of the at least one CBD factor, a similarity among at least two questions comprising the at least one question and a similarity among the plurality of users.” It is vague as to what the similarity is compared between. For similar reason, claim 16 and dependent claims thereof are rejected as well.
Claim 10 recites the limitation "the calculated cognitive gap metric for each of combinations of the user and the at least one question" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 11 and 12, the phrase "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se. In particular, claim 13 recites “A computer program … comprising instructions …” Under the broadest reasonable interpretation, it is directed to software. Applicant may overcome this rejection by reciting statutory subject matter in the preamble positively, ex. “A non-transitory computer-readable medium storing a computer program, for performing a diagnostic test, the computer program comprising instructions which cause a computer or a processor to …” 

[STEP 1] The claim recites at least one step or act, or a structure. Thus, the claim is to a process/product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 5 and 13 recite(s) “obtaining input data based on information inputted by a user for at least one question with a data input device; creating test behavior data on the user from the obtained input data; and analyzing cognition and behavior of the user based on at least one of metadata on the at least one question and the created test behavior data, wherein the analyzing comprises: obtaining test behavior data for the at least one question from each of a plurality of users including the user; identifying at least one behavioral metric associated with each of at least one cognitive and behavioral diagnostic (CBD) factor; calculating z-score of the at least one behavioral metric of the user, the z-score being the value of the difference between the value (X) of the at least one behavioral metric of the user and the mean value (p) of the at least one behavioral metric associated with the CBD factor of the plurality of users divided by the standard deviation value (6) of the at least one behavioral metric associated with the CBD factor of the plurality of users; normalizing the z-score of the least one behavioral metric to a predetermined scale; calculating the weighted average of the normalized z-score based on a predetermined weight for the at least one behavioral metric; and determining a value of the CBD factor of the user from the calculated weighted average.”
The limitation of “obtaining input data based on information inputted by a user for at least one question; creating test behavior data on the user from the obtained input data; and analyzing cognition and behavior of the user based on at least one of metadata on the at least one question and the created test behavior data, wherein the analyzing comprises: obtaining test behavior data for the at least one question from each of a plurality of users including the user; identifying at least one behavioral metric associated with each of at least one cognitive and behavioral diagnostic (CBD) factor; calculating z-score 
If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas. Alternatively, the limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Also, the claim recites a mathematical formula or calculation that is used to “calculate the z-score” 
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “processor” and “data input device”.
 steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 6-12 and 14-16 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites no additional limitation. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication 2013/0109003) in view of Gordon et al (U.S. Patent Application Publication 2018/0350015), hereinafter Gordon.
Regarding claims 5 and 13, Lee discloses a diagnostic test method/product performed by a diagnostic test apparatus, the method comprising: 
obtaining input data based on information inputted by a user for at least one question with a data input device (S330, S340 and S350 in FIG. 3); 
creating test behavior data on the user from the obtained input data (¶¶0028-0032 explains how to process the input data to create time, pressure, humidity and pluse data); and 
analyzing cognition and behavior of the user based on at least one of metadata on the at least one question and the created test behavior data (S360 in FIG. 3), wherein the analyzing comprises: 
obtaining test behavior data for the at least one question from each of a plurality of users including the user (¶¶0040-0041 teaches the average values from other students as well as of the student’s); 
identifying at least one behavioral metric associated with each of at least one cognitive and behavioral diagnostic (CBD) factor (¶¶0040-0041 identify the pressure value, the humidity information, the pulse information, the body temperature information and the time values); 
calculating a score of the at least one behavioral metric of the user, the score being the value of the difference between the value (X) of the at least one behavioral metric of the user and the mean value (p) of the at least one behavioral metric associated with the CBD factor of the plurality of users (¶0040: “if the pressure value, the humidity information, the pulse information, and the body temperature information are received with student identification information are higher than an 
determining a value of the CBD factor of the user from the calculated average (S360 in FIG. 3 and ¶¶0040-0041).
Lee further provides calculate the score based on multiple metrics but does not explicitly disclose that calculating the score comprises z-score of the score divided by the standard deviation value of the at least one metric; normalizing the z-score of the least one metric to a predetermined scale; and calculating the weighted average of the normalized z-score based on a predetermined weight for the at least one behavioral metric.
Gordon teaches learning related scoring (Abstract) comprising calculating the score comprises z-score of the score divided by the standard deviation value of the at least one metric; normalizing the z-score of the least one metric to a predetermined scale; and calculating the weighted average of the normalized z-score based on a predetermined weight for the at least one behavioral metric (¶0038: “once the individual metrics have been weighted and summed, resulting in a preliminary score, the preliminary score may be normalized for product/account, in block 140.  In an embodiment, the normalized score (z-score) may be calculated as (total_score-vg(total_score)/stddev_samp(total_score), where total_score is the initial preliminary score for a client account and product, avg(total_score) is the 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Lee by adding the scoring features as taught in Gordon in order to provide “standardization, benchmarking and especially globally useful scoring methods.” (¶0003 of Gordon).

Regarding claims 6 and 15, Lee further discloses providing a personalized study plan to the user through machine learning based on at least one of metadata on the at least one question and the created test behavior data (¶¶0062-0063: “the method configures the analyzing module 230 to add a advice comment corresponding to the study pattern to the study pattern report based on the analyzed study pattern of the student.  For instance, the advice comment may provide information advising the student to study the type of the questions determined as having a higher level of difficulty or advising the student to perform the preceding study required for solving the type of the questions having the higher level of difficulty. In addition, the method may configure the analyzing module 230 to determine the contents of the study material 50 for the student based on the analyzed study pattern in order to prepare the study material 50 suitable for the student.  For instance, the contents of the study material 50 may include the questions determined as having a higher level of difficulty and the questions related to the preceding study required for solving the questions having the high level of difficulty.”).

Regarding claims 7, 8 and 14, Lee further discloses that the input data comprises coordinate values of points forming a plurality of strokes and information on the time when the points are inputted; 

Regarding claims 9 and 16, Lee further discloses that the providing the personalized study plan to the user comprises: determining a value of at least one cognitive and behavioral diagnostic (CBD) factor for the at least one question for a plurality of users including the user; calculating, for each of the at least one CBD factor, a similarity among at least two questions comprising the at least one question and a similarity among the plurality of users; calculating, for each of the at least one CBD factor, a cognitive gap metric by using the similarity among the at least two questions comprising the at least one question and the similarity among the plurality of users; and recommending a question to the user based on the calculated cognitive gap metric.

Regarding claim 10, Lee further discloses that the recommending the question to the user comprises: producing the calculated cognitive gap metric for each of combinations of the user and the at least one question; identifying a question having the highest cognitive gap metric based on the calculated cognitive gap metric; and recommending the identified question to the user (¶¶0062-0063: “the method configures the analyzing module 230 to add a advice comment corresponding to the study pattern to the study pattern report based on the analyzed study pattern of the student.  For instance, the advice comment may provide information advising the student to study the type of the questions determined as having a higher level of difficulty or advising the student to perform the preceding study required for solving the type of the questions having the higher level of difficulty. In addition, the 

Regarding claims 11 and 12, Lee further discloses that the at least one CBD factor is selected from the group comprising confidence, grit, reasoning, concept memory, deep understanding, calculation ability, ability to understand question, and test-taking strategy; and each of the CBD factors may be expressed with a function based on at least one of at least one different behavioral metric and metadata on the question (¶0041 teaches the calculation ability; It is noted that the limitation “may be expressed” renders the claim indefinite and no patentable weight is given to the related limitation. See supra 112(b) rejection for further detail).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715